Case 1:19-cv-07283-VEC Document 18 Filed 01/07/20 Page 1 of 2




     USDC SDNY
     DOCUMENT
     ELECTRONICALLY FILED
     DOC #:
     DATE FILED: 01/07/2020




                                           MEMO ENDORSED
 Case 1:19-cv-07283-VEC Document 18 Filed 01/07/20 Page 2 of 2




According to the Case Management Plan dated Nov. 1, 2019, Plaintiff was
required to provide medical authorizations no later than Nov. 15, 2019.
Plaintiff is ordered to explain why it failed to meet that deadline, and
Defendant is ordered to explain why it failed to inform the Court until nearly
two months had elapsed since that date. The parties' submissions are due no
later than January 14, 2020.

The Court defers ruling on extension of discovery deadlines pending the
parties' submissions.

SO ORDERED.                      Date: 01/07/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
